Title: To Thomas Jefferson from Matthew L. Davis and William A. Davis, 14 October 1800
From: Davis, Matthew L.,Davis, William A.
To: Jefferson, Thomas



Sir,
New York Oct 14th: 1800

We contemplate putting to press an Edition of your Notes on Virginia, and printing at the end of the Volume the Appendix recently published by you on the subject of Logans speech—If there are any alterations, corrections or additions that you are desirous of making, we shall be highly gratified in communicating with you on the subject. … If, however, the Copies at present extant, meet your approbation, then Sir, you will pardon our soliciting a line from you, stating whether the Notes on Virginia, or the Appendix have been presented by you to any Printer or Bookseller exclusively.
Should you consider it of consequence to suggest any amendments or additions, you may rely on a punctual and respectful attention to your suggestions.
We were the publishers of Mr Gallatins Sketch of the Finances of the United States, and also his late pamphlet entitled, Views of the Debt &c, both of which publications were entrusted to us by him, without his examining the proof sheets, and printed, amidst a pressure of business, in very great haste. We mention this circumstance, that you may not be deceived in us, as it respects our Mechanical talents. With Mr Gallatin we have the honor of a personal acquaintance. We are, with Respect, Sir, Your Most Obt. Serts—

M: L: & W: A: Davis

